******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. GUILLERMO
                BALBUENA
                (AC 37208)
             Sheldon, Prescott and Mihalakos, Js.
     Argued April 18—officially released September 13, 2016

(Appeal from Superior Court, judicial district of New
               Britain, Alander, J.)
 Lisa A. Vanderhoof, assigned counsel, for the appel-
lant (defendant).
  Jean E. Silverio, certified legal intern, with whom
were Harry Weller, senior assistant state’s attorney,
and, on the brief, Brian Preleski, state’s attorney, and
Brett J. Salafia, senior assistant state’s attorney, for
the appellee (state).
                         Opinion

   MIHALAKOS, J. The defendant, Guillermo Balbuena,
appeals from the judgment of conviction, rendered after
a jury trial, of conspiracy to commit murder in violation
of General Statutes §§ 53a-48 and 53a-54a. On appeal,
the defendant claims that the court erred in denying
his motion for judgment of acquittal. We affirm the
judgment of the trial court.
   The jury reasonably could have found the following
facts. On January 8, 2011, the victim, Erick Cruz, was
at his aunt’s home in New Britain for a Three Kings
Day celebration. While the victim and his family were
celebrating, the defendant, his brothers Yair Balbuena
and Mario Balbuena, and three other individuals arrived
at the scene in two vehicles. Upon their arrival, the
defendant’s group began to vandalize a car belonging
to the victim’s brother, Mario Cruz, who was also at
the Three Kings Day celebration. After receiving a call
from Cruz, the victim and his cousin, Marcelino Ber-
mejo, ran downstairs and emerged from the building,
whereupon they encountered the defendant’s group.
  The defendant and his five cohorts advanced on the
victim. In response to the group’s advance, the victim
began to back away toward a garage located behind
the building and urged Bermejo to call the police. Ber-
mejo ran back into his aunt’s home to make the tele-
phone call. The defendant’s group brandished weapons,
which included two guns and three knives, and said to
the victim that they were going to kill him, and asked
him, ‘‘how does it feel to have a pistol in your face?’’
The group pursued the victim around a car, around the
garage, and back into the street.1 Members of the group
then shot at the victim multiple times, and one of the
shots struck the victim in the neck, exiting through
his jaw.
   Santa Bermejo, a cousin of the victim and sister of
Marcelino Bermejo, was in a building across the street
when she heard a gunshot. In response to the noise,
she stepped onto the second floor porch and lay on her
stomach where she could look through a gap between
the floor and the solid railing. From her location on the
porch, Santa Bermejo was able to observe and identify
the defendant and his two brothers. She also saw the
defendant shoot at the victim. Once the defendant and
his cohorts fled, she went onto the street. Shortly there-
after, Marcelino Bermejo and Santa Bermejo found the
victim lying on the ground, bleeding from his wounds.
The police and ambulance arrived, and the victim was
taken to Saint Francis Hospital and Medical Center in
Hartford, where he was treated for his injuries.
  The victim gave two statements to the police follow-
ing the incident, one at the hospital on January 13, 2011,
and one at the New Britain Police Department on May
18, 2011. On both occasions, the victim stated that the
defendant was one of the six individuals who had pur-
sued him, that two of the individuals had guns, and
that the defendant’s brother, Mario Balbuena, was the
individual who had shot him. The victim was unclear
as to the defendant’s exact role in the pursuit; on Janu-
ary 13, 2011, the victim identified the defendant as the
other individual with a gun, while on May 18, 2011, the
victim was uncertain if the defendant had a gun.
   The defendant was arrested on October 3, 2012, and
charged with criminal attempt to commit murder in
violation of General Statutes §§ 53a-49 (a) (2) and 53a-
54a, conspiracy to commit murder in violation of §§ 53a-
482 and 53a-54a,3 assault in the first degree in violation
of General Statutes § 53a-59 (a) (1), and criminal posses-
sion of a firearm in violation of General Statutes § 53a-
217 (a) (1). Following a jury trial, the defendant was
convicted of conspiracy to commit murder and acquit-
ted of all other charges. The court subsequently denied
the defendant’s motion for judgment of acquittal and
sentenced the defendant to eleven years incarceration.
The defendant filed this appeal. Additional facts will
be set forth as necessary.
  The defendant claims that there was insufficient evi-
dence to support his conviction for conspiracy to com-
mit murder. First, the defendant argues that the jury
lacked sufficient evidence to find that he and his cocon-
spirators had entered into an agreement to kill the vic-
tim. Specifically, he contends that the jury lacked
sufficient evidence to find the existence of a formal or
express agreement, of a dispute between himself and
the victim from which the jury reasonably could have
inferred that an implied agreement was made to kill
the victim, or of a swiftly formed agreement between
the defendant and his coconspirators to murder the
victim at the time of the incident. Second, the defendant
claims that the jury lacked sufficient evidence to find
that he had the requisite specific intent to kill the victim.
We disagree.
   We first set forth our standard of review and the
relevant law. ‘‘The standard of appellate review of a
denial of a motion for a judgment of acquittal has been
settled by judicial decision. . . . The issue to be deter-
mined is whether the jury could have reasonably con-
cluded, from the facts established and the reasonable
inferences which could be drawn from those facts, that
the cumulative effect was to establish guilt beyond a
reasonable doubt . . . . The facts and the reasonable
inferences stemming from the facts must be given a
construction most favorable to sustaining the jury’s ver-
dict.’’ (Internal quotation marks omitted.) State v.
Bonner, 110 Conn. App. 621, 636, 955 A.2d 625, cert.
denied, 289 Conn. 955, 961 A.2d 421 (2008). ‘‘In
reviewing a sufficiency of the evidence claim, we apply
a two-part test. First, we construe the evidence in the
light most favorable to sustaining the verdict. Second,
we determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the jury
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt. . . . In evaluating evidence, the trier of
fact is not required to accept as dispositive those infer-
ences that are consistent with the defendant’s inno-
cence. . . . The trier may draw whatever inferences
from the evidence or facts established by the evidence it
deems to be reasonable and logical.’’ (Internal quotation
marks omitted.) State v. Taft, 306 Conn. 749, 755–56,
51 A.3d 988 (2012).
    When evaluating the sufficiency of the evidence,
‘‘[t]here is no distinction between direct and circum-
stantial evidence so far as probative force is concerned
. . . . Indeed, [c]ircumstantial evidence . . . may be
more certain, satisfying and persuasive than direct evi-
dence.’’ (Citation omitted; internal quotation marks
omitted.) State v. Jackson, 257 Conn. 198, 206, 777 A.2d
591 (2001). Therefore, ‘‘the probative force of the evi-
dence is not diminished because it consists, in whole
or in part, of circumstantial evidence rather than direct
evidence.’’ (Internal quotation marks omitted.) State v.
Crump, 43 Conn. App. 252, 256, 683 A.2d 402, cert.
denied, 239 Conn. 941, 684 A.2d 712 (1996).
   ‘‘To prove the crime of conspiracy, in violation of
§ 53a-48, the state must establish beyond a reasonable
doubt that an agreement existed between two or more
persons to engage in conduct constituting a crime and
that subsequent to the agreement one of the conspira-
tors performed an overt act in furtherance of the con-
spiracy.’’ (Internal quotation marks omitted.) Id.,
257–58. ‘‘The state must also show intent on the part
of the accused that conduct constituting a crime be
performed.’’ (Internal quotation marks omitted) State
v. Taft, supra, 306 Conn. 756. Here the crime underlying
the conspiracy is murder. ‘‘Intent to cause the death of
a person is an element of the crime [of murder] and
must be proved beyond a reasonable doubt. . . . Intent
may, however, be inferred from conduct . . . and from
the cumulative effect of the circumstantial evidence and
the rational inferences drawn therefrom.’’ (Citations
omitted.) State v. Crump, supra, 43 Conn. App. 257.
    ‘‘The existence of a formal agreement between par-
ties need not be proved. It is sufficient to show that
they are knowingly engaged in a mutual plan to do a
forbidden act. . . . Because of the secret nature of a
conspiracy, a conviction is usually based on circumstan-
tial evidence. . . . The state need not prove that the
defendant and a coconspirator shook hands, whispered
in each other’s ear, signed papers, or used any magic
words such as we have an agreement.’’ (Citations omit-
ted; internal quotation marks omitted.) Id., 258. Rather,
‘‘[t]he requisite agreement or confederation may be
inferred from proof of the separate acts of the individu-
als accused as coconspirators and from the circum-
stances surrounding the commission of these acts. . . .
Further, [c]onspiracy can seldom be proved by direct
evidence. It may be inferred from the activities of the
accused persons.’’ (Internal quotation marks omitted.)
State v. Green, 261 Conn. 653, 669, 804 A.2d 810 (2002).
Moreover, ‘‘[a] conspiracy can be formed in a very short
time period . . . .’’ Id., 671.
   In addition, ‘‘[t]he size of a defendant’s role does not
determine whether that person may be convicted of
conspiracy charges. Rather, what is important is
whether the defendant willfully participated in the activ-
ities of the conspiracy with knowledge of its illegal
ends. . . . Participation in a single act in furtherance of
the conspiracy is enough to sustain a finding of knowing
participation.’’ (Citations omitted; internal quotation
marks omitted.) State v. Boykin, 27 Conn. App. 558,
565, 609 A.2d 242, cert. denied, 223 Conn. 905, 610 A.2d
179 (1992).
   In State v. Taft, supra, 306 Conn. 749, our Supreme
Court considered a claim of insufficient evidence to
support a conviction of conspiracy to commit murder
in factually similar circumstances to the present case.
In Taft, a group of individuals chased after the victim.
Two of the individuals, including the defendant, had
guns. Someone in the pursuing group shouted, ‘‘ ‘[l]ets
get this mother fucker,’ ’’ and gunfire ensued. Id., 754.
The Supreme Court held that sufficient evidence of a
conspiracy is found if the coconspirators are armed
aggressors who act in concert to pursue the victim.
Id., 757–58. Specifically, the Supreme Court held that
shouting ‘‘ ‘[l]et’s get this mother fucker,’ ’’ pursuing the
victim while carrying weapons, and firing the weapons
was sufficient evidence to establish the existence of an
agreement to attack the victim. Id., 757. In addition, the
court in Taft held that even if the defendant was not
armed during the pursuit, the jury reasonably could
have found that the defendant was aware that some of
the pursuers were armed and would use their weapons
in the pursuit, and, thus, the defendant’s active partici-
pation was strong evidence of his agreement to the
conspiracy. Id., 757–58. Therefore, the court concluded
that ‘‘there was sufficient evidence to support the defen-
dant’s conviction for conspiracy to commit murder.’’
Id., 761.
   In the present case, our review of the record in the
light most favorable to sustaining the verdict discloses
that sufficient evidence existed from which the jury
could have found beyond a reasonable doubt that the
defendant conspired to kill the victim. First, sufficient
evidence existed from which the jury reasonably could
have determined that there was an agreement among
the defendant and his cohorts to kill the victim. The
defendant arrived with five other individuals, at the
same time, outside the home of the victim’s aunt and
began vandalizing a car owned by the victim’s brother.
The defendant argues that this was an occurrence by
chance and not actions designed and intended to lure
the victim outside. Nevertheless, on the basis of the
evidence presented at trial, the jury reasonably could
have found that the victim and the Balbuena brothers
had known each other for eight years, and that the
defendant and his brothers targeted a specific car upon
their arrival, suggesting that they knew to whom the
vehicle belonged. Such evidence thus supported the
inference that the group’s acts of vandalism had not
been directed at a random vehicle, but instead had
been directed at the specific vehicle in order to get the
attention of those at the Three Kings Day celebration,
including the victim. The jury had sufficient evidence
to support the reasonable inference that it was not mere
coincidence that the defendant and his cohorts arrived
on the scene together and vandalized the car of the
victim’s brother.
   Moreover, upon seeing the victim, the group, armed
with guns and knives, began to advance on, and subse-
quently to pursue, the victim. See State v. Taft, supra,
306 Conn. 757–58 (sufficient evidence of conspiracy
found when coconspirators are armed aggressors who
act in concert to pursue victim). Members of the group
taunted the victim, stating ‘‘how does it feel to have a
pistol in your face,’’ and that they were going to kill
him. The latter statement describes precisely what the
group attempted to do; they fired multiple shots in the
direction of the victim, one of which hit and severely
injured him. See State v. Young, 157 Conn. App. 544,
553, 117 A.3d 944 (arriving at scene together, firing
weapons simultaneously, and fleeing scene together
was sufficient evidence for jury to conclude beyond
reasonable doubt that defendant and his cohort entered
into agreement to commit assault in first degree), cert.
denied, 317 Conn. 922, 118 A.3d 549 (2015). Accordingly,
we conclude that a jury reasonably could have found
that taunting the victim that they were going to kill him
and advancing on the victim with weapons in hand
indicated that the defendant and his cohorts agreed to
kill the victim.
   Furthermore, even if the defendant was not armed
with a gun while he and his group pursued the victim,
testimony reveals that the group’s weapons, two of
which were guns, were visible during the pursuit. The
jury thus reasonably could have inferred that the defen-
dant was aware that some of his cohorts were armed
and intended to use their weapons. Aware of this infor-
mation, the defendant actively participated in the pur-
suit, which is strong circumstantial evidence of the
defendant’s agreement with the others to engage in this
pursuit with the purpose of killing the victim. See State
v. Taft, supra, 306 Conn. 757–58. Therefore, the jury
reasonably could have determined that the defendant
and his cohorts entered into an agreement to kill the
victim.
  The defendant’s remaining argument focuses on the
lack of sufficient evidence to demonstrate the defen-
dant’s specific intent to kill the victim.4 The words yelled
by the group that they were going to kill the victim,
coupled with their concerted activities, of which the
defendant was aware and participated in, are sufficient
evidence from which the defendant’s intent may be
inferred. Whether the defendant himself uttered these
words is of no consequence, because these words were
accompanied by the defendant and his cohorts’ active
pursuit of the victim for some distance and their shoot-
ing in his direction. The jury reasonably could have
inferred from the circumstantial evidence, if viewed
together, that the defendant actively participated in the
pursuit with the specific intent to kill the victim.
  The defendant relies, however, on State v. Green,
supra, 261 Conn. 653, to support his claim of insuffi-
ciency of the evidence. In Green, several members of
a gang, armed with guns, approached four individuals,
including the defendant, Charles Green, and Duane
Clark. Id., 657–58. In response, Clark said, ‘‘ ‘shoot the
motherfucker.’ ’’ Id., 658. Shots were fired, and one of
the gang members was fatally wounded. Id. Green and
Clark were tried together for murder and conspiracy
to commit murder, and although Clark was found not
guilty of both counts, Green was found guilty of both.
Id., 659. Our Supreme Court found that the evidence was
insufficient to prove that Green conspired to commit
murder because of the inconsistent verdicts. Id., 669–71.
   The present case is distinguishable from Green. In
Green, the Supreme Court noted that the testimony
offered at trial indicated that Green and his cohorts
were accosted by a group of aggressors, Clark yelled
to shoot, and, in response, some members of the group
simultaneously reached for their guns and opened fire.
Id., 658. In the present case, the entire group engaged
in extended activity demonstrative of its being the
aggressor with the collective intent to kill the victim.
In addition, in Green, the alleged coconspirators were
tried together, and one was found guilty while the other
was not. Thus, the Supreme Court concluded that ‘‘the
jury rejected the state’s claim that [Green] had con-
spired with Clark to kill [the victim].’’5 Id., 671. In the
present case, the defendant was not tried together with
any of his alleged coconspirators in a single trial and
did not receive a factually or legally inconsistent verdict
from another verdict rendered from the same jury.
   The defendant also relies on State v. Pond, 315 Conn.
451, 108 A.3d 1083 (2015), to support his claim that his
being found guilty of conspiracy to commit murder is
inconsistent with his being found not guilty of the
charges of criminal attempt to commit murder, assault
in the first degree, and criminal possession of a firearm.
His reliance is misplaced. In Pond, our Supreme Court
concluded that ‘‘[t]he commission of a substantive
offense and a conspiracy to commit it are separate and
distinct crimes. . . . [This reflects the fact that] [t]he
crime of conspiracy . . . has characteristics and ingre-
dients which separate it from all other crimes. . . .
The prohibition of conspiracy is directed not at the
unlawful object . . . but at the process of agreeing to
pursue that object. . . . A defendant can be convicted
of conspiracy . . . even if the criminal plot never
comes to fruition.’’ (Citations omitted; internal quota-
tion marks omitted.) Id., 473–74.
  In the present case, the defendant’s acquittal on the
substantive charges does not undermine his conviction
for conspiracy to commit murder. The crime of conspir-
acy to commit murder requires that the defendant agree
to commit murder, perform an overt act in furtherance
of committing murder, and hold the requisite intent to
commit murder. General Statutes §§ 53a-48 and 53a-54a.
A jury reasonably could have found that the defendant
agreed to and held the requisite specific intent to kill
the victim based on his active participation in a group
that collectively made threatening comments to the vic-
tim, brandished weapons, pursued the victim, and shot
at the victim. Proof of the substantive crimes, on the
other hand, required the jury to find, inter alia, that the
defendant himself had performed an action or omission
constituting a substantial step toward causing the vic-
tim’s death; see General Statutes §§ 53a-49 (a) (2) and
53a-54a; had caused injury to the victim; see General
Statutes § 53a-59 (a) (1); or had possessed a firearm.
See General Statutes § 53a-217. None of these is an
element of the crime of conspiracy to commit murder,
and therefore, the jury’s verdict was not inconsistent
with its conclusion that the defendant was guilty of
conspiracy to commit murder.
   Viewing this evidence in the light most favorable to
sustaining the verdict, we conclude that the jury reason-
ably could have found that the evidence established
beyond a reasonable doubt that the defendant was
guilty of conspiracy to commit murder. Therefore, the
trial court properly denied the defendant’s motion for
a judgment of acquittal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The victim’s testimony and his police statement vary slightly on this
point. In his police statement on May 18, 2011, the victim stated that some
of the men yelled, ‘‘how does it feel to have a pistol in your face?’’ The
group then started to chase the victim while yelling, and subsequently shot
the victim. In his testimony, the victim stated that he started to back away
as the group came toward him. When the group moved in front of the victim,
the victim walked around the garage, and at this point the group made their
statements. The group continued to pursue the victim and then shot him.
  2
    General Statutes § 53a-48 (a) provides: ‘‘A person is guilty of conspiracy
when, with intent that conduct constituting a crime be performed, he agrees
with one or more persons to engage in or cause the performance of such
conduct, and any one of them commits an overt act in pursuance of such con-
spiracy.’’
  3
    General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . .’’
  4
    Counsel for the defendant appears to confuse intent with motive, stating
that ‘‘the state offered no evidence or explanation to the jury as to why the
defendant and his brothers would conspire to commit the murder of Erick
Cruz; thus there is even less evidence here than in Green that can logically
and reasonably be construed to support an inference that (1) the defendant
intended to conspire to commit the murder of Erick Cruz; (2) the defendant
intended to commit the murder of Erick Cruz . . . .’’ Motive, however, is
not an element of the crime of conspiracy to commit murder. Although
motive may strengthen the state’s case, its absence does not require the
court to grant a motion for judgment of acquittal. See State v. Pinnock, 220
Conn. 765, 773, 601 A.2d 521 (1992).
  5
    The Supreme Court in Green noted that the evidence arguably could
have supported a finding that Green had agreed with his cohorts to shoot
the gang members. Green and Clark, however, were tried together, and the
jury found Clark not guilty and Green guilty. On the basis of the inconsistent
verdicts, the Supreme Court concluded that the evidence was insufficient
to find Green guilty of conspiracy to commit murder. State v. Green, supra,
261 Conn. 669–70.